UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7057



UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

ERIK D. HENDERSON,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:04-cr-00343-LMB-1)


Submitted:    December 16, 2008            Decided:   December 31, 2008


Before MOTZ, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Erik D. Henderson, Appellant Pro Se.    Mark D. Lytle, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Erik D. Henderson appeals the district court’s order

denying   his   motion   to   modify   sentence   pursuant   to   18   U.S.C.

§ 3582(c) (2006).        We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.        United States v. Henderson, No. 1:04-cr-

00343-LMB-1 (E.D. Va. June 2, 2008).              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                   AFFIRMED




                                       2